J-S60043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

DANNY D. DANIELS

                            Appellant                  No. 1356 EDA 2015


                   Appeal from the PCRA Order April 15, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0003061-2013
                            CP-23-CR-0003639-2012
                            CP-23-CR-0007331-2012
                            CP-23-CR-0007336-2012
                            CP-23-CR-0008053-2012


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                             FILED DECEMBER 18, 2015

       Danny D. Daniels appeals, pro se, from the order entered on April 15,

2015, in the Delaware County Court of Common Pleas, which dismissed his

petition for post-conviction collateral relief.1   Daniels seeks relief from the

judgment of sentence of an aggregate 4 to 10 years’ imprisonment imposed

on July 23, 2013, following a negotiated guilty plea agreement to numerous

crimes at five different dockets. Based on the following, we affirm.

       The facts and procedural history underlying Daniels’ convictions are

well-known to the parties, and detailed in the trial court’s opinion. See Trial
____________________________________________


1
    See Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.
J-S60043-15


Court Opinion, 6/12/2015, at 1-9. Accordingly, we need not reiterate them

herein. For purposes of this appeal, we note only the following. On July 23,

2013, Daniels pleaded guilty to the following: (1) possession with intent to

deliver (“PWID”) and criminal conspiracy to commit PWID at Docket No. CP-

23-CR-0003639-2012 (“Docket No. 3639”);2 (2) simple assault at Docket

No. CP-23-CR-0007331-2012 (“Docket No. 7331);3 (3) person not to

possess a firearm and PWID at Docket No. CP-23-CR-0007336-2012

(“Docket No. 7336”);4 (4) unauthorized use of a motor vehicle at Docket No.

CP-23-CR-0008053-2012 (“Docket No. 8053);5 and (5) possession of a

controlled substance and possession of drug paraphernalia at Docket No. CP-

23-CR-0003061-2013 (“Docket No. 3061”).6

       That same day, the court sentenced him as follows: (1) at Docket No.

3639, consecutive terms of one to two years of state incarceration for both

crimes; (2) at Docket No. 7331, a term of one to two years of state

imprisonment for simple assault; (3) at Docket No. 7336, consecutive terms

of two to five years of state incarceration for both offenses; (4) at Docket

____________________________________________


2
    35 P.S. § 780-113(a)(30) and 18 Pa.C.S. § 903, respectively.
3
    18 Pa.C.S. § 2701.
4
    18 Pa.C.S. § 6105 and 35 P.S. § 780-113(a)(30), respectively.
5
    18 Pa.C.S. § 3928.
6
    35 P.S. §§ 780-113(a)(16) and (a)(32), respectively.



                                           -2-
J-S60043-15


No. 8053, a term of one year to two years of state imprisonment for

unauthorized use of a motor vehicle; and (5) at Docket No. 3061,

consecutive terms of six to twelve months of state incarceration for both

offenses.7 As stated above, Daniels was sentenced to an aggregate term of

four to ten years’ incarceration. Daniels did not file a post-sentence motion

or a direct appeal.

        On April 25, 2014, he filed a pro se PCRA petition.     Counsel was

appointed, and requested multiple extensions of time in order to file an

amended petition.          On March 19, 2015, counsel then submitted an

application to withdraw and a “no-merit” letter pursuant to Turner/Finley.8

After issuing a Pa.R.Crim.P. 907 notice,9 the PCRA court dismissed Daniels’

petition on April 15, 2004.10 This pro se appeal followed.

        On May 15, 2015, the PCRA court ordered Daniels to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Daniels did not file a concise statement. The trial court issued an opinion

pursuant to Pa.R.A.P. 1925(a) on June 12, 2015.
____________________________________________


7
     All criminal dockets were to be served concurrently.
8
   See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
9
  Contemporaneous with issuing the Rule 907 notice, the court also granted
counsel’s motion to withdraw.
10
   Two days before the trial court entered its order, Daniels filed a pro se
motion for reconsideration.



                                           -3-
J-S60043-15


         On   appeal,   Daniels   raises    eight   issues,   including,   inter   alia,

suppression, guilty plea, and sentencing challenges. See Daniels’ Brief at vi

– vii.    However, before we may address these claims, we must determine

whether he has properly preserved them.

         As indicated above, on May 15, 2015, Daniels was ordered to file a

statement of matters complained of on appeal. See Pa.R.A.P. 1925(b). The

order specifically informed Daniels that any issues not contained in the

statement would be deemed waived. See Order, 5/15/2015. Daniels never

complied with this order. Rather, Daniels filed his appellant’s brief with this

Court on July 24, 2015.

         In its Rule 1925(a) opinion, the PCRA court found the following:

              As of today’s date (June 12, 2015), [Daniels] has not
         lodged with the Delaware County Office of Judicial Support or
         forwarded to this court’s chambers a response to the order (May
         15, 2015) directing him to file a statement of matters
         complained of on appeal. Hence, [Daniels’] appeal should be
         deemed as waived.

Trial Court Opinion, 6/12/2015, at 9.

         We agree. Generally, the failure to file a timely statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b)(2), when directed to

do so by the court, results in the waiver of all issues on appeal.                 See




                                           -4-
J-S60043-15


Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998); Commonwealth v.

Castillo, 888 A.2d 775 (Pa. 2005). See also Pa.R.A.P. 1925(b)(4)(vii).11

       Moreover, we note in reviewing the denial of a PCRA petition, our

review is limited to whether the PCRA court’s determination is supported by

the evidence of record and whether it is free from legal error.                See

Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa. 2013), cert. denied,

134 S. Ct. 639 (U.S. 2013). Our review of the record, including the dockets,

confirms that Daniels was ordered to file a concise statement and he failed

to do so. The PCRA court’s conclusion that this failure resulted in the waiver

of all issues is free of legal error. Therefore, Daniels is not entitled to relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2015




____________________________________________


11
    Rule 1925(b)(4)(vii) provides: “Issues not included in the Statement
and/or not raised in accordance with the provisions of this paragraph (b)(4)
are waived.” Pa.R.A.P. 1925(b)(4)(vii).



                                           -5-